Citation Nr: 1544311	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  12-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to December 18, 2012 and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board previously remanded this claim in February 2015.   Pursuant to the remand, the Veteran was afforded a VA examination in April 2015.  A May 2015 rating decision granted a 50 percent disability rating for PTSD from December 18, 2012.


FINDING OF FACT

In October 2015, the Veteran notified the Board of his intention to withdraw the claim for an increased rating for PTSD.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION


A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202  (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

In an October 2015 written statement, the Veteran notified the Board that he is satisfied with the 50 percent rating assigned for PTSD and requested to withdraw his appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue, and the appeal must be dismissed.


ORDER

The claim for an increased disability rating in excess of 30 percent prior to December 18, 2012 and in excess of 50 percent from December 18, 2012 is dismissed.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


